Citation Nr: 1449156	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  06-26 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying, among other issues, the claims currently on appeal.  These issues were previously remanded by the Board in September 2012 for further evidentiary development.  

In July 2009, the Veteran testified at a hearing before RO personnel; a transcript of that hearing has been associated with the claims file.  

The Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2012.  A written transcript of this hearing has also been prepared and associated with the evidence of record.  

In addition to the physical claims file, an electronic paperless system (Virtual VA) is also associated with this claim.  Additional evidence associated with Virtual VA, including records of VA medical treatment through December 2012, has been considered in association with the below decision.  

The Board notes that since the most recent supplemental statement of the case (SSOC), VA received additional evidence from the Veteran.  This included numerous medical articles discussing varying disabilities, duplicate VA treatment records and a walk-in Disability Benefits Questionnaire (DBQ) confirming current diagnoses.  In a June 2013 statement, the Veteran's representative waived review by the Agency of Original Jurisdiction (AOJ) of all evidence associated with the paper and electronic file since the last supplemental statement of the case.  As such, a remand is not required.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).  


FINDINGS OF FACT

1.  Erectile dysfunction did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  

2.  Hypertension did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

2.  The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.125(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in April 2005 and July 2008 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  While the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned), until July 2008, after the initial adjudication of his erectile dysfunction claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment and personnel records.  Also, the Veteran received a VA medical examination in July 2008, November 2011 and November 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  An expert medical opinion has also been obtained in this case.  Copies of the Veteran's Social Security Administration (SSA) records have also been associated with the claims file as well as records of private medical treatment.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds that there has not been substantial compliance with its September 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) associated more recent VA treatment records with the claims file and obtained additional medical opinions.  The AMC later issued a Supplemental Statement of the Case (SSOC).  The Veteran was afforded VA medical opinions ordered by the Board.  The Board instructed that the case "be reviewed by an examiner with the appropriate expertise who ha[d] not previously examined the Veteran."  The November 2012 VA examination report reflects that the same physician (Dr. B.N.) who provided a July 2008 opinion provided the 2012 opinion.  The Veteran expressed his disagreement with the fact that this particular directive was not followed.  For purposes of complying with Stegall, the Board sought a VHA opinion.  The 2012 VA opinion was otherwise adequate.  The 2014 VHA opinion with addendum is adequate.  The Remand error has been cured. 

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there generally must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  



Erectile Dysfunction

The Veteran contends that he is entitled to service connection for erectile dysfunction.  Throughout the pendency of this claim, the Veteran has alleged that this condition arose due to his acute prostatitis during service and that it is secondary to either his service-connected PTSD, diabetes mellitus or heart condition.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's erectile dysfunction is not due to illness during active duty and that it is not secondary to a service-connected disability.  As such, service connection cannot be established.  

The record contains no evidence of erectile dysfunction or any associated symptomatology during active military service.  A November 1966 record does note an episode of possible prostatitis.  However, there is nothing of record suggesting that this resulted in any chronic residuals, to include erectile dysfunction.  The Veteran was also noted to have gonorrhea while on active duty.  Again, however, there is nothing suggesting any chronic residual associated with this condition, to include erectile dysfunction.  Furthermore, an evaluation of the genitourinary system was deemed to be normal upon separation in February 1968.  As such, there is no evidence of a chronic disability associated with erectile dysfunction upon separation from active duty.  

Post-service medical evidence also fails to relate the Veteran's erectile dysfunction to military service or a service-connected disability.  According to a February 2000 private treatment note, the Veteran did not suffer from erectile dysfunction at this time.  A March 2000 record, however, reflects that the Veteran was having some diminished frequency and quality of his erections, with his last really good erection being approximately 3 years earlier.  Another March 2000 record notes erectile difficulties that were probably vascular in nature.  Therefore, the evidence of record reflects that the Veteran's erectile dysfunction did not manifest for several decades following separation from active duty.  

A March 2008 private treatment record notes that the Veteran was recently diagnosed with diabetes mellitus type II in November 2007.  The Veteran also reported erectile dyslipidemia and diminished libido at this time.  

According to a July 2008 VA diabetes examination, the Veteran was diagnosed with erectile dysfunction in 1997.  The Veteran reportedly had smoked cigarettes since the age of 12.  It was determined that the Veteran's erectile dysfunction was not a complication of his diabetes.  Rather, it was due to his vascular disease.  The Veteran had a long standing history of smoking which was known to cause erectile dysfunction.  In a July 2008 VA genitourinary examination report, the VA examiner opined that the most likely etiology of the Veteran's erectile dysfunction was medication and vascular disease.  He opined that there was no scientific medical literature that supports that erectile dysfunction is caused by Agent Orange. He opined that the cause of the Veteran's erectile dysfunction is due to his advancing age and vascular disease. The examiner indicated that the erectile dysfunction was not caused by diabetes mellitus.

According to a November 2011 diabetes mellitus VA examination report, the Veteran suffered from erectile dysfunction that was at least as likely as not due to diabetes mellitus.  However, the examiner clarified this in the genitourinary report, explaining that the Veteran's erectile dysfunction was not due to diabetes.  Diabetes was diagnosed in 2006 while the Veteran's erectile dysfunction began in 2004.  Diabetes mellitus could affect erectile dysfunction when there is severe diabetic peripheral neuropathy or when there is a decrease of testosterone.  However, the Veteran did not suffer from either of these complications.  The examiner also referenced a positive THC test performed in September 2011 which could have an effect on erectile functioning.  Nonetheless, the Veteran's erectile dysfunction had its onset prior to the diagnosis of diabetes mellitus in 2006.  The examiner concluded that the normal male aging process coupled with exposure to THC containing products was the most likely etiology of the Veteran's erectile dysfunction.  

An additional opinion was provided in December 2011.  It was determined that it was less likely than not that the Veteran's erectile dysfunction was proximately due to or the result of coronary artery disease.  The examiner explained that while the Veteran informed the previous VA examiner that his erectile dysfunction had its onset in 2004, a review of the July 2008 VA examination report reflected that the Veteran reported his onset to be 1997.  The examiner explained that because the onset of coronary artery disease (regardless of which of the reported onset dates were used) was after the onset of erectile dysfunction, it would be logically impossible to conclude that coronary artery disease caused erectile dysfunction - a disability that manifested before the coronary artery disease.  

According to a March 2012 statement from a VA urologist, the Veteran brought papers showing that he had an attack of prostatitis many years ago with an enlarged prostate.  The physician informed the Veteran that in the presence of prostatitis, a swollen prostate was a normal thing to happen and did not indicate an actual benign prostatic hypertrophy like when one reaches the age of 45.  Also, the erectile dysfunction that the Veteran was claiming had nothing to do with an enlarged prostate.  Rather, it was an effect from his diabetes, hypertension, coronary artery disease or his smoking problem.  A November 2009 private treatment note reflects a history of smoking one pack per day for the past 50 years.  

The Veteran's claims file was forwarded to a VA examiner for review in November 2012.  The examiner indicated that she reviewed the physical and electronic file on a "page by page manner."  It was noted that the Veteran gave conflicting dates for the onset of erectile dysfunction, currently stating that it began in 2002.  He had previously stated it began in 1997 and 2004.  The examiner determined that the Veteran's erectile dysfunction was not caused by or a result of military service or service-connected disabilities, diabetes mellitus, PTSD or coronary artery disease.  The Veteran had significant risk factors medically known to cause vascular disease, such as obesity, tobacco abuse, drug abuse and advancing age.  Medical literature evidenced the lowest prevalence of erectile dysfunction in men who engaged in healthy behaviors.  In obese men, weight loss and increased physical activity are associated with an improvement in erectile dysfunction.  The cited literature was included in the examination report.  There was no medical nexus to substantiate causality or aggravation/secondary service connection.  Finally, it was determined that there was no medical nexus between the Veteran's current medications and his erectile dysfunction.  It was his current significant risk factors of tobacco abuse, cannabinoid abuse, advancing age and obesity that established a medical nexus with the Veteran's current erectile dysfunction.  

An expert medical opinion was received in January 2014.  The physician noted that risk factors that had been associated with erectile dysfunction and had been described in the medical literature included age, diabetes mellitus, hypertension, obesity, dyslipidemia, smoking, cardiovascular disease and medication use.  Other contributors included obstructive sleep apnea and lack of exercise.  PTSD or coronary artery disease did not appear to be risk factors.  Also, while erectile dysfunction and coronary artery disease appeared to share similar risk factors, it was not clear that one would cause the other or vice versa.  The physician conceded that hypertension was considered a risk factor for erectile dysfunction.  However, because of a relative dearth of data and divergent opinions regarding an association between medication use and the occurrence of erectile dysfunction, the nature of such an association seemed unclear.  

It was noted that it was generally thought that diuretics had a negative impact on erectile dysfunction.  In a study of mild hypertension, a significant association between men with erectile dysfunction and treatment with either hydrochlorothiazide or chlorthalidone therapy was also found.  In contrast, others have found no discernable effect of thiazide diuretics on sexual functioning.  Therefore, there was not presently a clear association between diuretic treatment and erectile dysfunction.  However, due to an eventual effect on sexual functioning, his doses of thiazides should be avoided in sexually active males.  Finally, incidence rates of erection problems were different for chlorthalidone users at 24 months compared with those given a placebo.  However, erection problems were similar for both groups at a 48 month follow-up.  This lack of additional worsening in erectile function with time in a patient population treated with thiazide diuretics points toward an early effect, and also suggest that fear of erectile dysfunction as an adverse effect of thiazide treatment should not lead to a change in the antihypertensive medication.  

The Veteran scheduled himself for a VA examination in July 2014.  The Veteran argued in an August 2014 statement that this examination was inadequate because the examiner stated that the claims file was reviewed even though it was presently in Washington, DC.  This was a walk-in DBQ and not an examination ordered by the Board or VA.  According to the examination report, the Veteran suffered from erectile dysfunction that was a result of tobacco use and changed medications, and not attributable to a service-connected disability.  This fact was already well-established at this point in time.  

At the outset, the Board recognizes that the Veteran's exposure to Agent Orange is conceded.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Erectile dysfunction is not a disease presumptively related to Agent Orange.  

The preponderance of the above evidence of record also demonstrates that service connection for erectile dysfunction is not warranted on a direct or secondary basis.  There is no credible evidence of this disability during active military service or any competent evidence linking it to Agent Orange exposure.  In fact, the record demonstrates that symptomatology began no earlier than 1997 - or nearly three decades following from separation from active duty.  There is no competent and credible evidence of record suggesting any link between the Veteran's now diagnosed erectile dysfunction and either military service or a service-connected disability.  According to the July 2008 VA examiner, the Veteran's erectile dysfunction was not a complication of his diabetes.  A long-standing history of smoking was known to cause erectile dysfunction.  The November 2011 VA examiner also concluded that erectile dysfunction was not due to diabetes, as erectile dysfunction manifested years before diabetes mellitus.  There was also no aggravation because the "mechanisms" by which diabetes mellitus caused or aggravated erectile dysfunction were not present.  It was also found to be less likely as not due to coronary artery disease since, again, erectile dysfunction manifested years prior to this disability.  The November 2012 VA examiner came to a similar conclusion, adding that there was no nexus between erectile dysfunction and the medications he was taking.  The November 2012 VA examiner found no causal or aggravating relationship.  The expert medical professional of January 2014 noted that PTSD or coronary artery disease have not been found to be risk factors for erectile dysfunction, unlike age, diabetes mellitus, smoking and medication use.  Thus, no causal connection much less evidence of aggravation is shown.  Finally, the Veteran's self-scheduled VA examination report reflects that erectile dysfunction was a result of tobacco use and changed medications.  In summary, there is no competent and credible evidence of any association between military service, to include exposure to Agent Orange, and erectile dysfunction.  Furthermore, the preponderance of the evidence of record demonstrates that erectile dysfunction is not secondary to a service-connected disability.  There is no persuasive evidence that erectile dysfunction is secondary to service connected disability.  The March 2012 VA outpatient treatment record speculates that it might be due to several factors.  This opinion is not based on a review of the claims file which contains relevant facts regarding the Veteran's entire medical history (including the absence of severe diabetic peripheral neuropathy); therefore, it does not constitute probative evidence establishing a nexus between erectile dysfunction and a service connected disability.

The Board recognizes that the Veteran sincerely believes he is entitled to service connection for erectile dysfunction.  He testified at a RO hearing in July 2009 that he had been experiencing erectile dysfunction since 1997 and that he believed it was related to his in-service prostatitis.  In a September 2010 statement, he asserted that his erectile dysfunction was due to exposure to Agent Orange and that this condition originally manifested from prostate complications.  The Veteran made similar assertions when testifying before the undersigned in July 2012.  While the Board has considered these assertions, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as the etiology of erectile dysfunction.  The competent medical professionals of record have consistently determined that there is no relationship between the Veteran's erectile dysfunction and either military service or a service-connected disability.  Also, while the Veteran's representative asserted during the July 2012 hearing that a VA physician determined that the Veteran's erectile dysfunction was due to diabetes and coronary artery disease, this assertion is inaccurate.  A review of the cited record clearly speculates that the erectile dysfunction was an effect from his diabetes OR hypertension OR coronary artery disease OR smoking.  No definitive etiology was provided.  As such, the statements offered by the Veteran and his representative are not competent and credible evidence of causation.  

The Veteran has also submitted numerous medical articles and treatises in support of his claim.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

According to an article from MedPage Today, erectile dysfunction could increase the risk of cardiovascular disease as it increases in severity.  A number of other articles suggest possible links between erectile dysfunction and psychological issues.  The Veteran also submitted an article from WebMD suggesting that certain medications "may" cause erectile dysfunction.  Another article from WebMD notes an increased risk of erectile dysfunction in individuals with diabetes mellitus.  A report from Johns Hopkins also notes a strong relationship between erectile dysfunction and cardiovascular disease and diabetes.  This was believed to probably be because of negative effects on blood vessel function.  In the present case, the evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to suggest that his erectile dysfunction is at least as likely as not due to one of these conditions or substances.  The mere fact that there is evidence of a potential link between certain disabilities and erectile dysfunction does not demonstrate that this specific Veteran's erectile dysfunction, with his history of other risk factors, is at least as likely as not related to one of the disabilities discussed in these articles.  Indeed, here, the probative medical opinion evidence has indicated that there is no such relationship. 

The Veteran has also submitted a number of Board decisions pertaining to other veterans' claims.  However, these are not probative in demonstrating that the Veteran's erectile dysfunction is in fact related to military service or one of his service-connected disabilities.  According to one decision from February 2011, service connection was granted for erectile dysfunction as secondary to arteriosclerotic heart disease and hypertension.  The factual situation in this case is entirely different to the Veteran's in the present case.  In the case cited by the Veteran, hypertension was diagnosed during military service.  A competent medical physician also opined that the specific medications being taken by that veteran resulted in his erectile dysfunction.  In the present case, the record does not contain any competent and credible evidence of causation.  Rather, the competent medical physician of record provided a negative etiological opinion.  Since the Veteran's case is entirely different from the one he has provided to VA from 2011, this case is of no probative value.  Also, in a January 2014 statement, the Veteran indicated that he used medical marijuana (since August 2011) to treat his "PTSD [and] chronic pain."  This statement is in reaction to the November 2012 VA examiner attributing the Veteran's erectile dysfunction in part to "drug abuse."  Regardless of the purpose of the use of the medical marijuana, several other factors noted by the examiner-namely, obesity, tobacco abuse, and advancing age-have been implicated.  There is no credible probability that the Veteran's erectile dysfunction is at least as likely as not aggravated by use of medical marijuana to the exclusion of the other significant risk factors identified.  Service connection cannot be established on the basis of speculation of actual causation selected from multiple potential causes.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability, must be denied.

Hypertension

The Veteran contends that he is entitled to service connection for hypertension.  The Veteran has asserted that his hypertension is secondary to a service-connected disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service, and it was neither caused by, nor aggravated by, a service-connected disability.  As such, service connection cannot be established.  

The record contains no evidence of hypertension or any associated symptomatology during active military service.  According to the February 1968 separation examination report, the Veteran's blood pressure was 132/80.  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2013).  As such, the evidence demonstrates that the Veteran did not meet the criteria for a diagnosis of hypertension at the time of separation.  The Veteran also denied having, or ever having had, high blood pressure in his report of medical history associated with this examination.  As such, the evidence demonstrates that the Veteran was not suffering from hypertension at the time of separation from active duty.  

Post-service medical evidence also fails to relate the Veteran's hypertension to military service or a service-connected disability.  According to an April 2002 VA treatment report, the Veteran's blood pressure was 132/90.  The Veteran has written on a copy of this note that this was a "Red Flag."  However, to support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See id at (Note 1).  Therefore, a single reading of a diastolic blood pressure of 90 is not indicative of hypertension.  In any event, this clinical data is not accompanied by a medical professional's diagnosis of hypertension. 

A May 2004 VA treatment note reflects a blood pressure reading of 182/52.  The impression at this time was chest pain with no coronary artery disease, hypertension and a history of tobacco abuse.  A prior VA treatment report from April 2004 reflects a blood pressure of 106/54.  According to a July 2004 VA examination consultation report, the Veteran had a history of hypertension and a long history of smoking.  It was noted that the Veteran was not a diabetic at the time of this examination.  Lab tests performed in May 2004 were referenced.  A January 2005 VA treatment note continued treatment for hypertension.  

A March 2008 private treatment record notes that the Veteran was recently diagnosed with diabetes mellitus type II in November 2007.  According to a July 2008 VA examination report for diabetes mellitus, the Veteran's hypertension was not a complication of diabetes.  The Veteran reported having hypertension for a long time and receiving treatment for this condition in 2004.  There was no credible scientific medical literature that supported that diabetes caused hypertension.  Furthermore, the Veteran was diagnosed and treated with hypertension prior to the onset of diabetes.  In addition, it was determined that the Veteran's hypertension was not caused by or a result of active duty military service.  There was no credible scientific medical literature supporting the idea that hypertension is caused by Agent Orange exposure.  Hypertension was most likely due to unknown etiology and had its pathophysiology basis in smoking, aging and genetics.  

Upon treatment in April 2010, the Veteran reported that he believed his hypertension should have been diagnosed in 2004.  He did not provide any competent rationale for this assertion, aside from suggesting that he believed hypertension is what caused his heart attack.  

The Veteran was afforded an additional VA examination in November 2012.  It was noted that the Veteran was diagnosed with hypertension in 2004.  After reviewing the evidence of record "in a page by page manner," the examiner determined that hypertension was not caused by or etiologically related to service to include herbicide exposure.  It was also not proximately due to or aggravated by his service-connected PTSD, diabetes mellitus or coronary artery disease.  The Veteran had significant risk factors such as obesity, tobacco abuse, and drug abuse.  There was no credible medical literature supporting the idea that diabetes, PTSD, or coronary artery disease caused hypertension, whereas there was credible medical literature establishing a nexus between the Veteran's risk factors of obesity, tobacco abuse, and drug abuse.  Medical records revealed that the Veteran's coronary artery disease, hypertension, and PTSD disabilities were stable.  Therefore, there was no medical nexus regarding aggravation of hypertension by these factors.  The Veteran's hypertension was well-controlled as evidenced by VA medical records.  

A medical expert opinion was provided to VA in January 2014.  According to the authoring physician, it seemed less likely that the Veteran's currently diagnosed hypertension was causally or etiologically related to service, to include herbicide exposure, or proximately due to or aggravated by his service-connected PTSD, diabetes mellitus or coronary artery disease.  Risk factors that have been associated with hypertension and have been described in the medical literature include race, family history of hypertension, excess sodium intake, excess alcohol intake, obesity and weight gain, and physical inactivity.  These risk factors did not appear to include military service, herbicide exposure, PTSD, diabetes mellitus or coronary artery disease.  The physician further noted that it was not clear at this time that hypertension was caused by PTSD, coronary disease or diabetes mellitus, or that herbicide exposure by itself should be considered a risk factor that leads to development of hypertension without the knowledge of exposure variables, dosage exposure, length of exposure and without systematic observations of clinical evaluation and clinical outcomes over a period of time after the defined exposure.  The National Academy of Sciences (NAS) had placed hypertension under the category of "Limited or Suggestive Evidence of Association" between herbicide exposure and hypertension based on a general statistical analysis.  Unfortunately, these statistical analyses were undermined by the poor quality of data obtained primarily through retrospective or post hoc observations and analyses.  The weak strength of such methodology could lead to weak evidence.  

The NAS category "Health Outcomes with Limited or Suggestive Evidence of an Association" require "the evidence - must suggest an association between exposure and outcome, although it can be limited because of chance, bias or confounding could not be ruled out with confidence."  Unfortunately, the possibility of chance, bias or confounding in a given study will likely weaken the analyses as well as the conclusions derived from such analyses.  This categorization of hypertension had taken place, according to the physician, despite the relatively weak strength of the evidence.  It seemed an attempt had been made to compensate for these deficiencies by using complicated statistical tool(s) to conduct complex statistical analyses.  However, use of complex statistical tools and analyses will unlikely compensate for the relative weakness of the evidence.  Finally, it was noted that it was not clear that hypertension would cause or aggravated diabetes mellitus.  No further information was provided in support of this assertion.  

An addendum opinion was prepared in April 2014.  The examiner opined that it seemed less likely that the Veteran's currently diagnosed hypertension was aggravated by his service-connected PTSD, diabetes mellitus or coronary artery disease.  The physician explained that there seemed to be no evidence from the scientific literature to indicate that PTSD aggravates hypertension.  Also, while hypertension and diabetes mellitus may occur concurrently in the same patient, there seemed to be no evidence from the scientific literature that diabetes mellitus aggravated hypertension.  Each is considered independent risk factors for the occurrence of coronary artery disease.  However, there seemed to be no evidence from the scientific literature that coronary artery disease aggravated hypertension.  In summary, the physician explained that there seemed to be no evidence from the scientific literature to indicate that PTSD, diabetes mellitus or coronary artery disease aggravated hypertension.  

The Veteran underwent a self-scheduled VA examination in July 2014.  The Veteran argued in an August 2014 statement that this examination was inadequate because the examiner stated that the claims file was reviewed even though it was presently in Washington, DC.  As noted in the preceding section, this was a walk-in DBQ and not an examination ordered by the Board.  According to the examination report, the Veteran suffered from hypertension that was diagnosed in 2004.  This fact was already well-established at this point in time.  

The preponderance of the above evidence demonstrates that service connection is not warranted for hypertension.  As previously noted, the Veteran's exposure to Agent Orange is conceded.  However, service connection cannot be established on a presumptive basis, as hypertension is not one of the presumptive diseases listed at 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(iii).  Likewise, service connection cannot be established on a direct or secondary basis.  The Veteran's service treatment records confirm that he was not suffering from hypertension at the time of separation.  There is no credible evidence of a diagnosis of hypertension until 2004 - some 36 years after separation from active duty.  Finally, there is no competent and credible evidence linking the Veteran's currently diagnosed hypertension to military service or a service-connected disability.  The July 2008 VA examiner determined that the Veteran's hypertension was not due to diabetes mellitus, as there is no credible scientific medical literature in support of such a connection and the Veteran was diagnosed with hypertension prior to the onset of diabetes.  The November 2012 VA examiner also opined that hypertension was not caused by or etiologically related to service, to include herbicide exposure, and that it was not caused by or aggravated by a service-connected disability.  Risk factors such as smoking, obesity, and drug abuse were known to cause hypertension, while there was no credible medical literature about PTSD, diabetes mellitus or coronary artery disease being a risk factor.  Finally, the January 2014 medical expert made a similar conclusion, adding that while there had been a finding of "limited or suggestive evidence of an association" between herbicides and hypertension, the use of complex statistical tools in this case was unlikely able to compensate for the relative weakness of the cited evidence.  This physician further added in April 2014 that hypertension was less likely than not aggravated by PTSD, diabetes mellitus or coronary artery disease, as there seemed to be no evidence from the scientific literature to indicate such a connection.  As such, service connection cannot be established on a presumptive, direct or secondary basis.  

The Board recognizes that the Veteran's representative argued in a July 2014 Informal Hearing Presentation that the medical opinions of record were inadequate, as they failed to take into consideration that the Veteran lived in a state that recognized marijuana use for medicinal purposes or the fact that the Veteran had submitted documentation of his registration and participation in the state's medical marijuana program.  While the Board has considered this argument, it is not persuasive.  The Michigan Medical Marihuana Act was approved by voters on November 4, 2008.  See Michigan Medical Marijuana Act, Initiated Law 1 of 2008 (available at http://www.legislature.mi.gov/(S(1uvogk55kdrh5we3ho1cbg45))/documents/mcl/pdf/mcl-Initiated-Law-1-of-2008.pdf).  The Veteran was diagnosed with the disabilities on appeal years before the enactment of this law.  The Veteran also indicated that he began use of medical marijuana in August 2011 which post-dates his diagnosis of hypertension.  Crucially, the November 2012 VA examiner noted that the VA records showed that the Veteran's coronary artery disease, hypertension, and PTSD were stable and the hypertension was well-controlled.  Thus, aggravation is not shown.  Service connection on an aggravation basis may only be established if it is shown that the underlying disability worsened beyond the natural progress of the disorder.  

The Board recognizes that the Veteran sincerely believes he is entitled to service connection for hypertension.  In a January 2010 statement, the Veteran asserted that he started going to VA because of high lipids and his blood pressure in the year of 2000.  He asserted that blood lipids are an indicator and red flag for hypertension.  The Veteran asserted that his blood pressure was running 140/90 and fluctuating and that his doctor did nothing in response to this.  While the record confirms elevated lipids dating back to 2002, there is simply no evidence of hypertension at this time.  A February 2000 record reflects a blood pressure reading of 122/68 and a May 2001 record reflects a blood pressure of 125/80, which is not indicative of hypertension.  While the record does reflect a diastolic reading of 90 in 2002, a single elevated blood pressure reading does not demonstrate that hypertension exists.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2013).  Furthermore, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as the etiological origins of hypertension.  

Finally, the Veteran has submitted numerous and lengthy articles regarding the effects of elevated cholesterol on blood pressure.  This information is not relevant to the Veteran's claim.  Elevated cholesterol is not a disability, but a lab finding.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013).  Furthermore, this information provides no evidence or argument to suggest that the Veteran's diagnosis of hypertension in 2004 is in any way related to military service or a service-connected disability.  The Veteran also submitted a newspaper from February 1968 regarding military action in Vietnam.  However, the Veteran's service in Vietnam is not in dispute.  As such, this material will not be considered further.  Finally, the Board recognizes that a number of sources suggest a connection between impaired sleep, a symptom of PTSD, to hypertension.  The Veteran's representative argued this specific detail in a July 2014 statement.  However, numerous medical professionals reviewed the evidence submitted by the Veteran in favor of his claim, including the medical treatise evidence, and still concluded that in this specific case, it is less likely than not that the Veteran's hypertension is secondary to a service-connected disability.  Therefore, the medical treatise evidence in this case, that is not accompanied by any competent medical opinion relating it to the Veteran's specific situation, does not demonstrate that service connection for hypertension is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, must be denied.

      (CONTINUED ON NEXT PAGE)





ORDER

The claim of entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability, is denied.  

The claim of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


